Citation Nr: 1742521	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-09 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorable served on active duty in the United States Army from February 1971 to February 1973.  He had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The May 2007 decision denied the claim for service connection for posttraumatic stress disorder (PTSD) because the evidence submitted was not new and material.  The decision also denied service connection for paranoid schizophrenia (claimed as depression and anxiety).

The Board considered the claim in October 2011, April 2014, September 2015, and May 2016, on which occasions it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appeals Management Center, now realigned as the Appeals Management Office (AMO), failed to substantially comply with the Board's September 2015 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran has the right to compliance with remand orders by the Board).

The September 2015 Board remand instructed the AOJ to afford the Veteran a new psychiatric examination to assess the nature and etiology of any psychiatric disorder that has been present at any time since 2002, as well as to obtain additional records.  Consequently, an examination was conducted by VA in December 2015.

The Board notes that the December 2015 VA examination is inadequate because it failed to address whether, for each diagnosed condition that has been present at any time since 2002, it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran of taking incoming mortar fire and experiencing guerilla attacks.

In light of the above, the Board finds that the December 2015 VA examination is not adequate for adjudication purposes.  Accordingly, an addendum is necessary in order for the VA examiner to consider all the Veteran's reported stressors and all psychological records during the period of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Sanders v. Principi, 17 Vet. App. 232 (2003); Stegall, 11 Vet. App. at 271; Hicks v. Brown, 8 Vet. App. 417, 422 (1995)) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Board notes that the Veteran's appeal was certified to the Board before August 4, 2014.  Therefore, in the addendum, an evaluation based on the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV) is warranted.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 70 Fed. Reg. 45,094 (Aug. 4, 2014) (codified at 38 C.F.R. pt. 3-4).

Moreover, in compliance with the Board's May 2016 remand directives, the AMO obtained records from the Railroad Retirement Board pertaining to railroad disability retirement benefits.  Those records show a diagnosis of a personality disorder.  The addendum opinion should thus address the diagnosis reflected in the Railroad Retirement Board records.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from November 2015 to the present.  Additionally, notify the Veteran that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the December 2015 examination to review the claims file.  If the December 2015 VA examiner is unavailable, then another appropriate examiner should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Are any psychiatric disorders shown or treated at any time from 2002 at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not show that any psychiatric disorders manifested within the first post-service year (i.e., by February 1974)?

 b.  If the answers to the above are negative, then does any acquired psychiatric disorder from 2002 represent aggravation upon a developmental personality disorder by superimposed disease and if so, is it at least as likely as not that the Veteran's active service was the cause of such aggravation?

 c.  If the Veteran has met the criteria for a diagnosis of PTSD at any time 2002, what are the stressors that support the diagnosis?

 d.  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavioral changes in response to the stressor?

Consider all lay and medical evidence, including the Railroad Retirement Board records reflecting a diagnosis of a personality disorder and prior VA examinations.

The examiner should comment on whether the Veteran meets diagnostic criteria under the DSM-IV criteria only.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).




